Title: To George Washington from Thomas Mifflin, 16 October 1794
From: Mifflin, Thomas
To: Washington, George


          
            Sir
            Fort Littleton [Pa.] Octr 16th 1794
          
          It is contrary to my disposition upon any occasion, and particularly on the present Expedition, to trouble you with complaints; but the enclosed letter from Governor Howell, and my own experience, will not permit me any longer to be silent, upon the very great inattention which has been paid to the supplies of the Right Column of the army under my command, as well in the Commissary as in the Quarter Master’s department. The truth is that after very tedious marches, the Troops have uniformly arrived at their prescribed stations, without any competent arrangement being made for their rations, or in some instances for some material articles of forage. In a country so plentifull, and upon a service so liberally encouraged by the Government the defects and disappointments to which I allude can only be imputed to a want of exertion in the proper Officers, and this is the more evident as neither Col: Blaine, the Quarter Master Genl, nor Mr Postlethwaite, the Commissary (both appointed by you) have hitherto attended the army, or sent any deputies who will assume any responsibility or appear to be competent to the duties of their departments. Under these circumstances, Sir, I entreat your particular instructions; as justice to the patriotic Troops which you have committed to my charge requires an immediate and effectual reform. I have the honor to be With great respect Your Excellencies’s most Obed. sert
          
            Tho. Mifflin
          
          
            In Justice to Col: Biddle I must observe that he has rendered every service in his power, not only in his own particular department but, in every one which h⟨as⟩ come under his notice.
          
        